I dissent from the order denying a rehearing of these causes.
Each was regularly and properly appealed to this court, and afterward transferred to the district court of appeal for hearing and decision. In each was involved a question of vital importance to which no reference is made in the opinion of the district court of appeal, notwithstanding it was fully argued by the appellant — the question, that is to say, whether the statutory exemptions from execution have any application to an award of alimony. This, in my opinion, is a question of too serious import to be passed over in silence. It may be that in view of the terms of our statutes the apparent conclusion of the appellate court could not be set aside, but if so, I am convinced that the policy of the statute is indefensible — a view sufficiently illustrated by the result of this litigation. In such cases an explicit declaration by the courts of the grounds of their decision would serve the useful purpose of calling the attention of the legislature to the propriety of amending the statute.